EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In claim 1,
on line 12, “a hydrocarbon well” has been changed to --the hydrocarbon well--.

Claim 2 has been cancelled.

In claim 3,
	on line 1, “claim 2” has been changed to --claim 1--.

In claim 8,
	on line 1, “claim 5” has been changed to --claim 6--.

In claim 16,
on lines 14-15, “a hydrocarbon well” has been changed to --the hydrocarbon well--,
on line 23, “the compressed fluid” has been changed to --the processed fluid--.

on line 3, “the multi-phase fluid” has been changed to --a multi-phase fluid--,
on line 13, “a hydrocarbon well” has been changed to --the hydrocarbon well--.

In claim 27,
	on line 3, “the pipeline” has been changed to --the supply pipe--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679